Citation Nr: 9907354	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and Reverend T.W.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



REMAND

The veteran had military service from June 1969 to May 1972, 
to include one year's service in the Republic of Vietnam from 
July 1970 to June 1971.  His specialty was a flight 
operations coordinator.  His DD Form 214 and service 
personnel records do not indicate receipt of any awards, 
medals or decorations indicative of combat.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Louisville, Kentucky, Department of 
Veterans Affairs (VA) Regional Office (RO).  By way of 
history, the Board, in a decision dated in September 1998, 
found that new and material evidence had been received to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD and 
remanded the case to the RO for additional development and 
for a de novo review of the evidence, consistent with Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In its remand, the Board noted that the record contains 
various psychiatric diagnoses, to include PTSD, bipolar 
disorder and schizophrenia, and indicated that a medical 
opinion discussing the various diagnoses and any existing 
medical nexus between such and the veteran's service would be 
useful.  The Board further indicated that additional attempts 
to verify the veteran's reported in-service stressors was 
warranted.  The Board specifically noted that the names of 
men identified by the veteran as having been killed in 
service had not been submitted to the U.S. Army & Joint 
Services Environmental Support Group, redesignated as the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), and that the RO should request pertinent morning 
reports as suggested by USASCRUR.  Finally, the Board 
specifically requested the RO to consider the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder based on the record, and to issue him a supplemental 
statement of the case if such benefit continued to be denied.

Subsequent to the Board's remand, the RO contacted the 
veteran at his last reported address of record and requested 
him for additional information pertinent to his psychiatric 
claim.  That correspondence was returned marked "MOVED LEFT 
NO ADDRESS UNABLE TO FORWARD RETURN TO SENDER."  A deferred 
or confirmed rating decision includes the comment that "All 
efforts to come up with correct address have failed."  A 
computer printout indicates that searches using both correct 
and incorrect social security numbers failed to produce an 
updated address.  The RO does appear to have requested 
morning reports; one additional report reflecting information 
pertinent to the veteran was received.  However, 
documentation in the claims file reflects that only morning 
reports with entries pertinent to the veteran were requested, 
not morning reports pertinent to the deaths of men as 
reported by the veteran.  Moreover, the record subsequent to 
the Board's remand does not reflect that the RO again 
considered the veteran's claim; there is no further rating 
action or supplemental statement of the case of record 
reflecting de novo consideration of the record, to include 
the additional morning report received pursuant to the 
remand.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  The Court has stated that 
compliance by the Board and the RO with remand directives is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board recognizes that in the normal course of events, it 
is the burden of the veteran to keep the VA apprised of their 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Thus, the RO was in fact 
restricted in accomplishing certain development requested by 
the Board.  However, certain of the development requested by 
the Board can be accomplished without knowledge of the 
veteran's whereabouts.  For instance, the RO should have made 
attempts to verify whether the individuals identified by the 
veteran were in fact killed in service, and if so, to 
identify the location and circumstances surrounding such 
deaths, via morning reports or other research.  Additionally, 
the RO should have issued a supplemental statement of the 
case reflecting consideration of all the evidence of record.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should make additional efforts 
to locate the veteran, documenting such 
in the claims file.

2.  The RO should request morning reports 
pertinent to and attempt to verify 
through other appropriate sources the 
deaths and circumstances of death of 
individuals named "Heart," "Hart," 
"Romon," or "Ramirez."  

3.  The RO must make a specific 
determination as to whether the veteran 
engaged in combat with the enemy and as 
to whether there is sufficient evidence 
to support his contentions relevant to 
any reported stressors.  All credibility 
issues related to this matter should be 
addressed at this time.  

4.  If the veteran is located, the RO 
should schedule him for VA psychiatric 
examination consistent with the Board's 
prior remand request.  The RO should 
notify the veteran of the consequences of 
his failure to report for scheduled VA 
examination without good cause.

5.  After the development requested has 
been completed, to the extent possible 
based on the particular facts of this 
case, the RO should again review the 
record and re-adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, on 
a de novo basis.  If the benefit sought 
remains denied the veteran MUST be 
furnished a supplemental statement of the 
case.  The RO should advise the veteran 
of his duty to keep the VA apprised of 
his whereabouts and the consequences of 
his failure to do so.  The veteran should 
be given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


